DETAILED ACTION
This action is responsive to the pending claims, 14, 17, 20, 21, 24, 27-34, received 06 January 2021. Accordingly, the detailed action of claims 14, 17, 20, 21, 24, 27-34 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection presented in the previous office action is withdrawn in view of applicant’s response (Remarks pg 8)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14, 17, 20, 21, 24, 27, 28, 29, 32 rejected under 35 U.S.C. 103 as being unpatentable over Osminer et al (US 9100709 B1, hereafter referred to as Osminer) in view of Simmons et al (US 20120166516 A1, hereafter referred to as Simmons).
Regarding claim 14 Osminer teaches a method of downloading a file, performed by a first device, comprising:
receiving, from a user, a first user input for downloading the file among a plurality of files stored in a cloud server (Osminer [Col 2, L 32-38] discloses a request for content from a user, wherein the content is stored in a plurality of sources [Col 6, L 51-58] including a remote server [Col 8, L 48-63] cloud based recorder [Col 9, L 20-22] and includes a plurality of files);
identifying, according to the received first user input, at least one second device for downloading the plurality of files stored in the cloud server which stores the file previously received by the at least one second device from the cloud server (Osminer [Abstract, Col 2 L 33-48 and Col 3 L 56-7] discloses identifying available sources responsive to receiving a request or selection of content for viewing, wherein the available sources include digital video recorder ([Col 9, L 24-27, Col 15, L 24-28]) source 290-1 ([Col 12 L 16-28]) which acquires, via a request or selection, and stores content for later playback ([Col 14 42-57 and Col 15 L 48-64])) according to a previously received second user input for downloading the file from the cloud server to the at least one second device (Osminer ([Col 9, L 24-27, Col 15, L 24-28]) teaches a digital video recorder, source 290-1 ([Col 12 L 16-28]) which acquires, via a request or selection, and stores content for later playback ([Col 14 42-57 and Col 15 L 48-64]));
determining the priorities of the cloud server and the at least one second device which stores the requested file (Osminer [Col 2, L 33-67] and [Col 4 L55-60]);
downloading the requested file from one of the cloud server and the at least one second device, according to the determined priorities (Osminer [Col 4, L 55-60 and Col 12, L 63-13]).
However, Osminer does not explicitly teach at least one second device, from a plurality of second devices registered to have a same user account as the first device (Osminer teaches identification or recognition of devices in specific user domains (including devices collocated in the same domain as the requesting device) and associated with users, however Osminer is silent regarding the means by which the association occurs and collocated devices having the “same user account”).
Simmons, in an analogous art, teaches at least one second device, from a plurality of second devices registered to have a same user account as the first device (Simmons [0048, 0049]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Osminer in view of Simmons in order to configure the second device, as taught by Osminer, to be registered to have the same user account with the first device, as taught by Simmons.
One of ordinary skill in the art would have been motivated in order to indicate which devices should be considered when determined resource availability (Simmons [0049]).

Regarding claim 17, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Additionally, Osminer-Simmons teaches the method further comprising:
identifying, by a processor of the first device, the file stored in the cloud server according to the received first user input (Osminer [Col 4, L 1-6] discloses identifying available sources based on user input [Col 2, L 37-38]).

Regarding claim 20, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Additionally, Osminer-Simmons teaches the method further comprising: 
based on not identifying the at lest one second device which stores the file, downloading the file from the cloud server (Osminer [Col 7, L 60-22] discloses determining whether the type 1 resource (ie a local storage device) has the user selected content, wherein if the type 1 resource is not determined to have the selected content downloading the selected content from a type 2 or type 3 (remote entities and cloud storage)).

Regarding claim 21, Osminer-Simmons teaches the first device comprising: a memory storing one or more instructions (Osminer [Col 18, L 61-64]), a display (Osminer [col 18, L 56-60]); and processor configured to execute the one or more instructions (Osminer [Col 19, 10-16]). 
The additional features of claim 21 do not teach or further limit over the limitations presented above with respect to claim 14.
Therefore, claim 21 is rejected for the same reasons set forth above regarding claim 14.

Regarding claims 24, 27, they do not teach or further limit over the limitations presented above with respect to claims 17, 20.
Therefore, claims 24, 27 are rejected for the same reasons set forth above regarding claim 17, 20.

Regarding claim 28, it does not teach or further limit over the limitations presented above with respect to claim 14.
Therefore, claim 28 is rejected for the same reasons set forth above regarding claim 14.

Regarding claim 29, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Additionally, Osminer-Simmons teaches the method wherein the determining of the priorities comprises:
determining the priorities of the cloud server and the at least one second device identified to store the file based on an expense incurred when the file is downloaded by the cloud server and the at least one second device (Osminer [Col 2, L 49-3] discloses prioritizing content sources based on favoring reduction of network resource usage).

Regarding claim 32, it does not teach or further limit over the limitations presented above with respect to claim 29.
Therefore, claim 32 is rejected for the same reasons set forth above regarding claim 29.


Claim 30, 33 rejected under 35 U.S.C. 103 as being unpatentable over Osminer et al (US 9100709 B1, hereafter referred to as Osminer) in view of Simmons et al (US 20120166516 A1, hereafter referred to as Simmons) as applied above regarding claim 14, further in view of Gratton (US 20140331260 A1, hereafter referred to as Gratton).

Regarding claim 30, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
Although Osminer-Simmons teaches the method wherein the determining the priorities comprises: determining the priorities of the cloud server and second device, which store the requested file (Osminer [Col 12, L 16-41]), Osminer does not explicitly teach the method wherein determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on download times which are expected to be taken to download the file from each of the cloud server and the at least one second device identified to store the file.
Gratton, in an analogous art, teaches the method wherein determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on download times which are expected to be taken to download the file from each of the cloud server and the at least one second device identified to store the file (Gratton [0004, 0007 and 0019] discloses prioritizing or ordering content resources or sources based on faster response time [0004, 0019] and transfer rate [0019] with the best determined characteristics ranked higher, such that the lower or shortest response time and corresponding fastest transfer rate are prioritized).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Osminer-Simmons in view of Gratton in order to configure the determination of priorities for the cloud server and registered devices, as taught by Osminer-Simmons, to be based on a time taken to download the requested file, wherein the priorities are in an order from a shortest time taken to download the requested file to a longest time taken to download the requested file, as taught by Gratton.
KSR rationale B, simple substitution of one known element (priority criteria as taught by Gratton) for another known element (priority criteria as taught by Osminer-Simmons) in order to yield predictable results (prioritizing content sources for selection) support the conclusion of obviousness.

Regarding claim 33, it does not teach or further limit over the limitations presented above with respect to claim 30.
Therefore, claim 33 is rejected for the same reasons set forth above regarding claim 30.

Claim 31, 34 rejected under 35 U.S.C. 103 as being unpatentable over Osminer et al (US 9100709 B1, hereafter referred to as Osminer) in view of Simmons et al (US 20120166516 A1, hereafter referred to as Simmons) as applied above regarding claim 14, further in view of Abraham et al (US 20120203796 A1, hereafter referred to as Abraham).
Regarding claim 31, Osminer-Simmons teaches the limitations of claim 14, as rejected above.
However, Osminer-Simmons does not explicitly teach the method wherein the determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on a type of communication network used to download the requested file from one of the cloud server and the at least one second device to the first device.
Abraham, in an analogous art, teaches the method wherein the determining of the priorities comprises: determining the priorities of the cloud server and the at least one second device identified to store the file based on a type of communication network used to download the requested file from one of the cloud server and the at least one second device to the first device (Abraham [0018, 0044] discloses ranking the list of sources of available content based on selection criteria including user cost, wherein user costs is based on type of communication network [0024]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Osminer-Simmons in view of Abraham in order to configure the determination of the priorities of the cloud server and at least one second device identified to store a file to be downloaded to a first device, as taught by Osminer-Simmons, to be based on a type of communication network used to download the requested file, as taught by Abraham.
One of ordinary skill in the art would have been motivated in order to reduce the cost associated with the bandwidth imposed on the requesting user (Abraham [0024]).

Regarding claim 34, it does not teach or further limit over the limitations presented above with respect to claim 31.
Therefore, claim 34 is rejected for the same reasons set forth above regarding claim 31.

Double Patenting
The nonstatutory double patenting rejection presented in the previous office action is withdrawn due to applicant’s claim amendments filed 01/06/2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446